DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Recei0pt is acknowledged of election filed on 3/1/21 and IDS filed on 11/11/19 and 6/28/19. Claim 22 has been added as per applicant’s amendment dated 3/1/21.
Claims 1-11 and 13-22 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 3/1/11 is acknowledged.  The traversal is on the ground(s) that  US ‘151 is directed towards “ US  fluid foundations” and not drawn to gelatinous emulsions which are thixotropic  behavior and thixotropic behavior is the result of gelatinous emulsions formed by interaction of film formers and emulsifiers.  This is not found persuasive because,  example 1 of US ‘151 is drawn to “ emulsions” and has claimed film former and also claimed emulsifier  and thus it is also drawn to claimed gelatinous emulsions . Note that applicants state that gelatinous emulsions are obtained by interaction of claimed film formers and emulsifiers.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-11 and 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/1/21.
Applicant’s election of  species “acrylates/polytrimethyl siloxymethacrylate copolymer” drawn to “ poly(acrylate-co-siloxane)-based film former “ and “polyglyceryl-6 distearate “   in the reply filed on 3/1/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicants are notified that election of species drawn to “ film former is hereby withdrawn. 
Claims 1-9 and 22 are examined in the application and the generic claim is examined to the extent that it reads on “acrylates/polytrimethyl siloxymethacrylate copolymer” drawn to “ poly(acrylate-co-siloxane)-based film former “ and “polyglyceryl-6 distearate “ drawn to “polyglyceryl fatty acid ester”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-9 are  rejected under 35 U.S.C. 103 as being unpatentable over the combination of  WO 2016/046399 (‘399) and US 2016/0235661 (‘661) and US 2012/0258059 (‘059) and US 2015/0342845 (‘845).
WO ‘399 is cited in the IDS dated 11/11/19.
WO ‘399 at  page 1, ll.5-10 teaches cosmetic preparation in the form of emulsions  comprising  claimed aqueous phase comprising water and under examples 1-2   exemplifies   claimed  acrylate/polytrimethyl siloxymethacrylate copolymer in isododecane 9claim 3 drawn to volatile hydrocarbon  (claims 1 and  3-4) and has pigment ( claim 1 )  examples have preserving agent (claim 8 drawn to one of preservative) and example has water. WO ‘399 at page 49, line 33 
The difference between WO ‘399 and instant application is WO ‘399 does not state that the emulsion based  cosmetic preparation is in gel form and does not teach claimed species drawn to polyglyceryl fatty acid ester and claimed film former.
US ‘661 teaches cosmetic and topical compositions and at ¶ [0063] teaches viscosity controlling agents and emulsifiers are necessary to bind the water phase ingredients and oil phase ingredients and teaches claimed polyglyceryl -6 distearate .
US ‘059 teaches cosmetic external skin preparations and at ¶ [0166] teaches the cosmetic preparations can be in the form of emulsions and also gels.
US ‘845 teaches cosmetic compositions with enhanced color retention for improved skin appearance and teaches water-dispersible film former at ¶ [0009] and this includes claimed polyurethane-35 (claims 1 and 4) and see also claim 2.  US ‘845 at ¶ [0023] teaches the amount of water-dispersible film former which is about 0.5-about 3% . This amount is low and this meets the ratio of 3:1 of claim,6 for the film former in the water phase. The species are same taught by the references and thus exhibit the viscosity claimed in claim 9.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  composition of WO ‘399 in examples 1  by adding polyglyceryl -6 distearate so that this emulsifier bind the water phase ingredients and oil phase ingredients taught by US ‘661 and add  polyurethane-35 as the water dispersible polymer   taught and claimed by US ‘845 and prepare the emulsions in the form of gel as all these are 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619